Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 1 of 17 PageID# 437




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

 MUNA AL-SUYID, et al.                   )
                                         )
       Plaintiffs,                       )
                                         )
 v.                                      )       Case No. 1:20-cv-00170(LMB/JFA)
                                         )
 KHALIFA HIFTER, et al.,                 )
                                         )
       Defendants.                       )
                                         )

                    DEFENDANT’S RESPONSE BRIEF
        TO PLAINTIFFS’ MOTION TO STRIKE AFFIRMATIVE DEFENSES

       A motion to strike is a disfavored remedy. Plaintiffs have been on notice of the

 substance of Mr. Hifter’s affirmative defenses through previous filings in this case.

 Additionally, Mr. Hifter filed a motion for leave to amend his Answer to include more

 facts and information to ensure that Plaintiffs have sufficient notice of the substance

 of his affirmative defenses. Striking Mr. Hifter’s affirmative defenses is drastic and

 is simply not warranted in this case.


       Nevertheless, Mr. Hifter has agreed to limit this dispute and consents to

 striking six affirmative defenses: (1) Sovereign Immunity, (2) Foreign Official Act

 Immunity, (3) Statute of Limitations, (4) Customary International Law, (5) Equitable

 Doctrine of Unclean Hands, and (6) Equitable Doctrine of Laches. Mr. Hifter,

 however, contests Plaintiffs’ Motion to Strike the five remaining affirmative defenses:

 (1) Head of State Immunity, (2) Non-Justiciable Political Question, (3) Equitable

 Doctrine of Estoppel, (4) Equitable Doctrine of Waiver, and (5) Failure to State a


                                             1
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 2 of 17 PageID# 438




 Claim for Which Relief May be Granted. For the reasons set forth below, the Court

 should deny Plaintiffs’ motion.


                                      ARGUMENT


    I.      Plaintiffs Had Fair Notice of Mr. Hifter’s Affirmative Defenses and Mr.
            Hifter will File a Motion for Leave to Amend His Answer to Provide
            Further Context.

         When pleading affirmative defenses, a defendant is required to provide a short

 and plain statement of the defense to place the plaintiff on notice of the affirmative

 defenses. Fed. R. Civ. Pro. 8(b)(1). “The purpose of [an affirmative defense] is to give

 the opposing party notice of the plea of [the affirmative defense] and a chance to

 argue, if he can, why the imposition of [the affirmative defense] would be

 inappropriate.” Blonder-Tongue Lab., Inc. v. Univ. Of Ill. Found., 402 U.S. 313, 350

 (1971). A district court, on motion of a party under Federal Rule of Civil Procedure

 12(f), may order stricken from any pleading any insufficient defense. Rule 12(f)

 motions are generally viewed with disfavor “because striking a portion of a pleading

 is a drastic remedy and because it is often sought by the movant simply as a dilatory

 tactic. 5A Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure §

 1380, 647 (2d ed. 1990).


         The primary purpose of affirmative defenses is to put the plaintiffs on notice

 so they can prepare arguments against the defense. See e.g., Blonder-Tongue Lab,

 402 U.S. at 350. Plaintiffs are on notice of Mr. Hifter’s arguments regarding these

 affirmative defenses. Mr. Hifter has filed several briefs with this Court alleging facts

 sufficient to put the Plaintiffs on notice of the merits of the affirmative defenses

                                            2
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 3 of 17 PageID# 439




 alleged. Mr. Hifter’s motion to dismiss, ECF No. 38 and 39, included a thorough

 discussion of immunity, the political question doctrine, and that Plaintiffs’ allegations

 are insufficient. Mr. Hifter’s defenses do not seek to confuse the issues or obfuscate

 the substance of his defense. Rather, Mr. Hifter has consistently expressed his views

 of the merits of this case.

       “To determine whether the plaintiff has fair notice of the defense, the Court

 considers whether ‘the challenged defenses are contextually comprehensible and

 possibly related to the controversy.’” Benedict v. Hankook Tire Co. Ltd., 2018 WL

 936090, at *2 (E.D. Va. Feb. 16, 2018) (citing CertusView Techs., LLC v. Usic, LLC,

 2014 WL 12591937, at *6 (E.D. Va. Dec. 15, 2014) (citations omitted)). In recent years,

 the trend in this District has been not to “apply the Twombly/Iqbal standard to

 affirmative defenses.” Id. Accordingly, in this District, “the Court evaluates

 defendant’s affirmative defenses under the lower pleading standard.” Id. at *3. “While

 the plaintiff often can conduct an investigation before filing the complaint to ensure

 its allegations are adequately supported, the defendant must respond quickly after

 being served,” requiring a lower standard of review. Odyssey Imaging LLC v.

 Cardiology Assoc. Of Johnston Ltd., 752 F.Supp.2d 721, 726 (W.D. Va. 2010). Because

 of the differences in timing, a defendant’s pleaded defenses are not held to the same

 standards under Rule 8(a). Id. Rule 8 “does not require the responding party to make

 a ‘showing’; instead, the responding party meets minimum pleading standards by

 stating its defenses in short and plain terms.” Henderson v. Gen. Revenue Corp., 2019

 WL 4148172, at *3 (W.D. Va. Aug. 30, 2019) (citing Tuggle v. Mamaroneck Capital,



                                            3
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 4 of 17 PageID# 440




 LLC, 2019 WL 3782818 (M.D. Ga Aug. 12, 2019). “If the drafters of Rule 8 intended

 for defendants to plead affirmative defenses with the factual specificity required of

 complaints, they would have included the same language requiring a showing of

 entitle[ment] to relief in the subsections governing answers and affirmative defenses.

 [T]he purpose of Rule 8(c) is simply to guarantee that the opposing party has notice

 of any additional issue that may be raised at trial so that he or she is prepared to

 properly litigate it.” Id. The parties have the opportunity to address the affirmative

 defenses at trial. Id. at *4.


        In reviewing a motion to strike, the court “must view the pleading under attack

 in a light most favorable to the pleader.” Warren v. Tri Tech Laboratories, Inc., 2013

 WL 2111669, at *7 (W.D. Va. May 15, 2013) (citing Racick v. Dominion Law Assocs.,

 270 F.R.D. 228, 232 (E.D.N.C. 2010)). In Warren, the plaintiff argued that the

 defendant’s affirmative defenses were “perjured” and “boilerplate.” Instead of

 striking the defenses or requiring the defendant to file an amended complaint, the

 court ruled the affirmative defenses were acceptable because they were “contextually

 comprehensible” when viewed in light of Plaintiff's factual pleadings. Id. (citing

 Odyssey Imaging, LLC v. Cardiology Associates of Johnston, LLC, 752 F.Supp.2d at

 727). Courts must consider the affirmative defenses in light of “the context of the

 complaint, answer, and motion to dismiss.” Id.


        Therefore, Mr. Hifter’s affirmative defenses do meet the current standard

 required in this District. First, this Court must view the facts in the light most

 favorable to Mr. Hifter. The defenses need to be contextually comprehensible and

                                           4
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 5 of 17 PageID# 441




 possibly related to the controversy. The heightened pleading standards only apply to

 complaints, not affirmative defenses. Courts may consider the complaint, answer,

 and a motion to dismiss in deciding whether affirmative defenses are possibly related

 and contextually comprehensible to the controversy. Accordingly, Mr. Hifter has met

 his burden, and this Court need not strike Mr. Hifter’s five remaining affirmative

 defenses.


       Alternatively, rather than strike his affirmative defenses, the appropriate

 remedy in this situation is to grant Mr. Hifter’s concurrently filed motion for leave to

 amend his answer (ECF Nos. 75 and 76) to include additional facts and information

 rather than to take the drastic, disfavored action of striking Mr. Hifter’s affirmative

 defenses. Federal Rule of Civil Procedure 15(a)(2) governs motions for leave to amend

 and specifies that courts “should freely give leave [to amend] when justice so

 requires.” The Fourth Circuit has affirmed this policy to “liberally allow amendment.”

 Galustian v. Peter, 591 F.3d 724, 729 (4th Cir. 2010) (citing Coral v. Gonse, 330 F.2d

 997, 998 (4th Cir. 1964)). “The Fourth Circuit also recognizes that ‘[t]he law is well

 settled that leave to amend a pleading should be denied only when the amendment

 would be prejudicial to the opposing party, there has been bad faith on the part of the

 moving party, or or the amendment would be futile.’ Edwards v. City of Goldsboro,

 178 F.3d 231, 242 (4th Cir. 1999) (internal quotation marks omitted) (emphasis in

 original).” Jaguar Land Rover Ltd. v. Bentley Motors Ltd., 2021 WL 755479, at *2

 (E.D. Va. Feb. 16, 2021). “Instead of granting a motion to strike, a court typically

 allows a defendant to amend an insufficient answer.” Warren v. Tri Tech Labratories,


                                            5
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 6 of 17 PageID# 442




 Inc., 2013 WL 2111669, at *7 (W.D. Va. May 15, 2013). (citing Racick v. Dominion

 Law Assocs., 270 F.R.D. 228, 232 (E.D.N.C.2010)).

       In this case, it would not be prejudicial to the Plaintiffs to allow Mr. Hifter to

 amend his answer. The Plaintiffs have been on notice of the substance of the defenses

 that Mr. Hifter will be presenting. Discovery recently was opened and has been

 temporarily stayed by the Court. Moreover, Mr. Hifter is not seeking to add any new

 affirmative defenses. Rather, Mr. Hifter is agreeing to remove some affirmative

 defenses and providing facts and context to others. Finally, the Plaintiffs have asked

 for more detail, which Mr. Hifter will provide in his amended answer. Therefore,

 Plaintiffs would not be prejudiced by granting Mr. Hifter’s motion to amend or by this

 Court not striking these affirmative defenses.


       Mr. Hifter acted in good faith by moving to amend his answer promptly. The

 Plaintiffs have had multiple opportunities to understand Mr. Hifter’s defenses

 through previous filings and hearings before the Court. Further, none of the

 affirmative defenses are futile. As laid out below, each of the affirmative defenses

 maintained by Mr. Hifter are sufficient to move forward into discovery.


        For additional clarity, Mr. Hifter includes below, for each of the affirmative

 defenses that he maintains, a further detailed statement. Mr. Hifter also filed a

 motion for leave of the Court to amend his answer to include a more robust

 description of each affirmative defense.




                                            6
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 7 of 17 PageID# 443




      II.      The Court Should Not Strike Mr. Hifter’s Remaining Affirmative Defenses.

            Plaintiffs argue that seven of Mr. Hifter’s affirmative defenses are legally

 invalid. Mr. Hifter agrees to strike four of those defenses as well as others that he

 has deemed inapplicable (sovereign immunity, foreign official act immunity, statute

 of limitations, customary international law, equitable doctrine of unclean Hands, and

 equitable doctrine of laches). Mr. Hifter’s remaining affirmative defenses should not

 be stricken for the reasons set forth below.


                                   Head of State Immunity

            Mr. Hifter’s head of state immunity affirmative defense should not be stricken

 because he has been appointed as the leader of the Libyan National Army (“LNA”).

 He was appointed to this position by the Libyan House of Representatives and has

 engaged in discussions with other nations on behalf of Libya and the LNA.1

            This affirmative defense is therefore appropriate and should not be stricken

 with or without prejudice because Mr. Hifter has engaged in responsibilities



 1   See e.g., Libyan Strong Man Hafter in Russia for “military talks”, the New Arab,
 November 28, 2016, available at
 https://english.alaraby.co.uk/english/news/2016/11/28/libyan-strongman-haftar-in-
 russia-for-military-talks; Russia Urges Libya Leadership Role For UN-Defying
 Military Chief, Breitbart, December 26, 2016, available at
 https://www.bloomberg.com/news/articles/2016-12-26/russia-urges-libya-leadership-
 role-for-un-defying-military-chief; U.S. Dep’t of State, U.S. Delegation Meets with
 General Khalifa Haftar, Nov. 25, 2019, available at https://www.state.gov/u-s-
 delegation-meets-with-general-khalifa-haftar/(explaining that senior U.S. officials
 met with General Hifter to discuss bringing an end to the Libyan conflict); Samer
 Al-Atrush, Trump Backed Libyan Strongman’s Attack on Tripoli, U.S. Officials Say,
 April 24, 2019, available athttps://www.bloomberg.com/news/articles/2019-04-
 24/trump-libya-haftar-tripoli(reporting that President Trump supported Mr. Hifter’s
 offensive into the capital of Libya, Tripoli).
                                               7
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 8 of 17 PageID# 444




 including those of the Head of State, a position that includes an absolute immunity.

 To strike this affirmative defense with prejudice is a drastic remedy unwarranted by

 the facts before this Court rather than allowing amendment as it is not prejudicial to

 the Plaintiff, brought in bad faith, or futile. At the very least, he should be given the

 opportunity to develop this defense without prematurely striking it.

       In a related matter, Elzagally, et al. v. Hifter, et al., 1:19-cv-00853, Dkt. 44 at

 14, 29-30, this Court opined that it had jurisdiction over these cases because of the

 alleged jus cogens violations. This Circuit has previously held that foreign official

 immunity does not apply in light of jus cogens violations. Yousuf v. Samantar, 699

 F.3d 763, 776-77 (4th Cir. 2012). It is less clear, however, what the effect of such

 alleged jus cogens violations would be on head of state immunity. Samantar

 recognized, “American courts have generally followed the foregoing trend, concluding

 that jus cogens violations are not legitimate acts and therefore do not merit foreign

 official immunity but still recognizing that head of state immunity, based on status,

 is of an absolute nature and applies even against jus cogens claims.” Id. at 776.

       While Plaintiffs argue that because the State Department declined this Court’s

 request to suggest immunity, Mr. Hifter cannot argue for immunity, this absence of

 declared immunity is not determinative of whether Mr. Hifter is actually entitled

 head of state of immunity. The Supreme Court held that regarding state immunity,

 in the absence of recognition of the immunity by the Department of State, courts have

 the authority to decide for themselves whether all the requisites for such immunity

 existed. Ex parte Republic of Peru, 318 U.S. 578, 587 (1943). Additionally, the head



                                            8
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 9 of 17 PageID# 445




 of state is entitled to the same immunity as the state itself. Republic of Austria v.

 Altmann, 541 U.S. 677, 709 (2004) (Breyer, J., concurring in the opinion). Therefore,

 the affirmative defense of head of state immunity is still a valid claim, even in the

 absence of a direct suggestion of immunity from the Executive. President Trump

 publicly supported Mr. Hifter. Therefore, looking at all of the circumstances, the court

 may still find immunity for Mr. Hifter.

                           Non-Justiciable Political Question

       In Baker v. Carr, the Supreme Court described six factors that must be

 considered when determining whether a civil action presents a non-justiciable

 political question: “[1] textually demonstrable constitutional commitment of the issue

 to a coordinate political department; or [2] a lack of judicially discoverable and

 manageable standards for resolving it; or [3] the impossibility of deciding without an

 initial policy determination of a kind clearly for nonjudicial discretion; or [4]

 the impossibility of a court’s undertaking independent resolution without expressing

 lack of respect due coordinate branches of government; or [5] an unusual need

 for unquestioning adherence to a political decision already made; or [6] the

 potentiality of embarrassment of multifarious pronouncements by various

 departments on one question.” Schneider v. Kissinger, 412 F.3d 190, 194(D.C. Cir.

 2005) (citing Baker v. Carr, 369 U.S. 186 (1962)). Only one of these factors must be

 present to prevent a court from exercising jurisdiction over the case. Schneider v.

 Kissinger, 412 F.3d at 194.




                                            9
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 10 of 17 PageID# 446




         In this case, as many as five of the six Baker v. Carr factors are involved. First,

 the foreign relation dynamics involved in this case place it squarely within the

 purview of the Executive Department. The former Administration was actively

 engaged in the situation in Libya and even showed certain support for Mr. Hifter.2

 The former Administration (at the end of its tenure) denied weighing in on the related

 matters against Mr. Hifter before this Court3; however, the present Administration

 has not done so.

         For over a century, the Supreme Court has recognized that legitimate acts

 conducted during a civil war are outside the purview of the courts. “Where a civil war

 prevails . . . generally speaking foreign nations do not assume to judge of the merits

 of the quarrel.” Underhill v. Hernandez, 168 U.S. 250, 252-53 (1897). Furthermore,

 “[i]f the political revolt fails of success, still if actual war has been waged, acts of

 legitimate warfare cannot be made the basis of individual liability.” Id. at 253. Moving

 forward with this case not only involves ascertaining facts in an ongoing civil war

 thousands of miles away but will also inherently impede the respect due to the

 political branches of government in the conduct of foreign affairs because Plaintiffs




 2
  See e.g., U.S. Dep’t of State, U.S. Delegation Meets with General Khalifa Haftar,
 Nov. 25, 2019, available at https://www.state.gov/u-s-delegation-meets-with-
 general-khalifa-haftar/(explaining that senior U.S. officials met with General Hifter
 to discuss bringing an end to the Libyan conflict); Samer Al-Atrush, Trump Backed
 Libyan Strongman’s Attack on Tripoli, U.S. Officials Say, April 24, 2019, available
 at https://www.bloomberg.com/news/articles/2019-04-24/trump-libya-haftar-
 tripoli(reporting that President Trump supported Mr. Hifter’s offensive into the
 capital of Libya, Tripoli).

 3   Dkt. 54
                                             10
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 11 of 17 PageID# 447




 intend to hold liable a party with whom the United States has engaged in seeking to

 bring peace to Libya. Further, the alleged incidents for which Plaintiffs seek to hold

 Mr. Hifter liable (if they occurred) happened during a legitimate military mission in

 the course of Libya’s civil war.

       Second, and relatedly, there is a lack of judicially discoverable and manageable

 standards for resolving this matter. Plaintiffs’ allegations of extrajudicial killings and

 torture under the TVPA essentially require a United States court to adjudicate the

 conduct of the armed forces of a foreign government that is actively working with the

 United States to try to bring peace to the region. Accordingly, allowing this case to

 proceed could complicate and jeopardize United States foreign policy and relations

 with Libya, regardless of Mr. Hifter’s role in the country, as well as constrain the

 actions of the current Administration.

       Third, the impossibility of deciding without an initial policy determination of

 a kind clearly for nonjudicial discretion, supports non-justiciability because the Court

 will have to decide whether Mr. Hifter is a head of state. Fourth, the impossibility of

 a court’s undertaking independent resolution without expressing lack of respect due

 coordinate branches of government, applies because of the Executive’s role as well.

       Finally, the potentiality of embarrassment from multifarious pronouncements

 by various departments on one question, is at stake. As shown above, the previous

 Administration clearly communicated and worked with Mr. Hifter regarding the need

 for democracy in Libya. It is unknown what the current Administration will do. While

 the State Department, at the very end of the previous Administration, declined to file



                                            11
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 12 of 17 PageID# 448




 a State of Interest in the two related matters to this one, the simple fact is it is

 completely unknown what decisions the Executive is making or determining

 regarding Mr. Hifter and/or Libya.

       As stated above, the State Department’s declination of this Court’s suggestion

 of immunity is not determinative. This affirmative defense is appropriate and should

 not be stricken because multiple of the Baker v. Carr factors indicate that this case

 presents a non-justiciable political question.

                       Equitable Doctrine of Estoppel and Waiver

       The Equitable doctrines of waiver and estoppel bar the enforcement of a

 party's legal rights due to that party's conduct, and, in the case of estoppel, the effect

 of that conduct on another party's actions. 31 C.J.S. Estoppel and Waiver § 229. Here,

 Plaintiffs are estopped from seeking relief or have waived their relief because of their

 participation in the civil war.

       Plaintiffs’ Complaint alleges that Khalid al-Suyid and Mustafa al-Suyid were

 killed in a gunfight or wounded in a gunfight and found dead at a later time,

 respectively. Plaintiffs’ Complaint ¶30. The Complaint further explains that “a

 gunfight ensued, during which Muna al-Suyid’s brothers Mustafa and Khalid

 defended the family home.” Id. Plaintiff al-Suyid alleges violations of extra-judicial

 killing for her brothers that were killed in a gun battle in which they actively

 participated.

       Plaintiffs’ Complaint further alleges, Plaintiff al-Suyid’s “father, Abdel Salam

 and brother Ibrahim [al-Suyid] were kidnapped on their way home to rescue the


                                            12
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 13 of 17 PageID# 449




 family.” Id. Plaintiff al-Suyid alleges violations of extra-judicial killing for her other

 brother and father who were on their way home to get involved in an ongoing

 gunfight. Plaintiffs’ Complaint alleges that there was also a gunfight at the al-

 Krshiny family home during which two members of the extended family were killed.

 Plaintiffs’ Complaint at ¶36. During this gunfight at least one more of the plaintiffs

 was injured in the fighting.

       These affirmative defenses are appropriate and should not be stricken because

 some of the Plaintiffs, or the decedents in whose name the case is brought, acted in

 such a manner that they waived their right to recover under the TVPA or their

 conduct caused some of the hostile action resulting in their damages and thus are

 equitably estopped from seeking recovery. They were not innocent bystanders when

 they engaged in the hostilities, engaging in a potentially deadly exchange of gunfire

 with tragic results.

             Failure to State a Claim Upon Which Relief May Be Granted

       The Plaintiffs cite to several previous cases from this Court and others within

 the Fourth Circuit in furtherance of their claim that there is no such affirmative

 defense in the circuit; however, the Fourth Circuit has previously recognized such a

 defense in an appeal. In Martin v. Sw. Virginia Gas Co., 135 F.3d 307 (4th Cir. 1998),

 the Fourth Circuit held that “Southwestern pleaded as an affirmative defense that

 Martin failed to state a claim upon which relief could be granted . . . . While the

 district court did not address this issue, we agree.” Martin, 135 F.3d at 309 (emphasis

 added). The Fourth Circuit recognized “[t]his defense is preserved even though not


                                            13
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 14 of 17 PageID# 450




 ruled upon by the trial court. See Romstadt v. Allstate Ins. Co., 59 F.3d 608, 610–11,

 n. 1 (6th Cir.1995); see also Daingerfield Island Protective Soc'y v. Lujan, 797 F.

 Supp. 25, 29 (D.D.C.1992) (if defense of failure to state a claim is raised in defendant's

 Answer, the defense is not subject to waiver and may be asserted in any subsequent

 motion for summary judgment) (citing Fed. R. Civ. P. 12(h)(2)), aff'd, 40 F.3d 442

 (D.C.Cir.1995).” Martin, 135 F.3d at 309, n.1.

        “The affirmative defense of failure to state a claim upon which relief may be

 granted is specifically set forth as a possible defense in the Appendix of Forms of the

 Federal Rules of Civil Procedure, Form 20.” Mendrala v. Crown Mortg. Co., 1990 WL

 60705, at *3 (N.D. Ill. Apr. 23, 1990). Additionally, several courts within the Fourth

 Circuit have held that failure to state a claim upon which relief may be granted is a

 valid affirmative defense under Form 20. See Monster Daddy, LLC v. Monster Cable

 Prod., Inc., 2011 WL 494626, at *3 (D. S.C. Feb. 7, 2011) (holding that form 20

 includes failure to state a claim upon which relief may be granted, so the defendant’s

 affirmative defense was sufficient); U.S. v. Gwinn, 2006 WL 3377636, at *2 (S.D. W.

 Va. Nov. 20, 2006) (holding that the defendant’s affirmative defense of failure to state

 claim upon which relief may be granted is sufficient, as it is allowed in Form 20).

 Accordingly, failure to state a claim upon which relief may be granted is a valid

 affirmative defense.

        To strike this affirmative defense with prejudice is a drastic remedy

 unwarranted by the facts before this Court rather than allowing amendment as it is

 not prejudicial to the Plaintiff, brought in bad faith, or futile.



                                             14
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 15 of 17 PageID# 451




    III.   The Law of the Case Doctrine Does Not Support Striking Mr. Hifter’s
           Affirmative Defenses.

       Finally, Plaintiffs allege that affirmative defenses for Head of State Immunity,

 Sovereign Immunity, Foreign Official Act Immunity, and Failure to State a Claim

 have already been determined and therefore they should not be able to be raised as

 affirmative defenses under the Law of the Case Doctrine. They are incorrect.

       “Under the law of the case doctrine, ‘when a court decides upon a rule of law,

 that decision should continue to govern the same issues in subsequent stages in the

 same cases.’” Zaklit v. Global Linguist Solutions, LLC, 53 F. Supp. 3d 835, 846 (E.D.

 Va. Sept. 16, 2014) (citing TFWS, Inc. v. Franchot, 572 F.3d 186, 191 (4th Cir. 2009).

 A motion to dismiss proceeding, however, generally does not reach the merits of an

 affirmative defense.

       [A] motion to dismiss filed under Federal Rule of Procedure 12(b)(6),
       which tests the sufficiency of the complaint, generally cannot reach the
       merits of an affirmative defense . . . . But in the relatively rare
       circumstances where facts sufficient to rule on an affirmative defense
       are alleged in the complaint, the defense may be reached by a motion to
       dismiss filed under Rule 12(b)(6). This principle only applies, however,
       if all facts necessary to the affirmative defense “clearly appear[ ] on the
       face of the complaint.” Richmond, Fredericksburg & Potomac R.R. v.
       Forst, 4 F.3d 244, 250 (4th Cir.1993) (emphasis added); accord Desser v.
       Woods, 266 Md. 696, 296 A.2d 586, 591 (1972).
 Goodman v. Proxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). To meet this high

 standard, it requires that all necessary facts to the affirmative defense are before the

 Court when the determination is made. Id. (emphasis added).

       In support of striking the Head of State Immunity defense, Plaintiffs point to

 a statement by this Court during the motion to dismiss hearing; however, a mere


                                           15
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 16 of 17 PageID# 452




 showing that the Court may not be persuaded by this defense does not make a

 showing that all the facts necessary were before the Court, particularly as to this

 issue where the application of immunity has been left unknown by the Fourth Circuit.

 Further, while the State Department (under the prior administration) declined

 weighed in, there is a new administration which has not weighed in on this issue at

 this time. Additionally, as Libya has been and is embroiled in a civil war with

 constantly shifting power struggles, it is unlikely that all of the facts concerning what

 took place have been uncovered or brought before this Court. Therefore, these

 defenses should not be stricken.

                                     CONCLUSION

       For the reasons stated above and in the Defendant’s Motion for Leave to

 Amend his Answer, this court should deny Plaintiffs’ motion to strike.



 Dated: March 26, 2021                           Respectfully submitted,


                                                 /s/ Jesse Binnall
                                                 Jesse R. Binnall (VSB #79292)
                                                 Lindsay R. McKasson (VSB #96074)
                                                 BINNALL LAW GROUP, PLLC
                                                 717 King Street, Suite 200
                                                 Alexandria, Virginia 22314
                                                 Phone: (703) 888-1943
                                                 Fax: (703) 888-1930
                                                 jesse@binnall.com
                                                 lindsay@binnall.com


                                                 Counsel for Defendant Khalifa Hifter




                                            16
Case 1:20-cv-00170-LMB-JFA Document 78 Filed 03/26/21 Page 17 of 17 PageID# 453




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of March 2021, I electronically filed the

 foregoing Response Brief to Plaintiff’s Motion to Strike Affirmative Defenses with

 the Clerk of the Court using the CM/ECF system which will send notification of

 such filing to all counsel and parties of record.



                                                      /s/ Jesse Binnall
                                                      Jesse R. Binnall

                                                      Counsel for Defendant Khalifa
                                                      Hifter




                                            17
